       Case 3:18-cv-00138-DPJ-FKB Document 88 Filed 06/03/19 Page 1 of 6



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION

ANDREW DOE                                                                          PLAINTIFF

V.                                                CIVIL ACTION NO. 3:18-CV-138-DPJ-FKB

STATE OF MISSISSIPPI; THE UNIVERSITY OF
MISSISSIPPI; STATE INSTITUTIONS OF HIGHER
LEARNING (“IHL”), ET AL.                                                        DEFENDANTS


                DEFENDANTS’ RESPONSE TO MOTION TO QUASH
              SUBPOENA FILED BY NON-PARTY JONATHAN MASTERS

       Defendants served a subpoena upon Jonathan Masters, an Oxford, Mississippi, attorney

who represented Bethany Roe with respect to a potential claim against Plaintiff Andrew Doe.

Defendants’ subpoena sought non-privileged documents reflecting communications sent on behalf

of Roe to Doe or his counsel, as well as copies of any agreements between Doe and Roe related to

Roe’s allegations of sexual misconduct against Doe. Masters has moved the Court to quash the

subpoena, arguing that the subpoena seeks information protected by the attorney client privilege

and/or the work product doctrine. [Doc. 85]. Defendants respond to Masters’ Motion as follows:

1.     The requested documents are not privileged

       The subpoena does not request privileged documents, and undersigned counsel for

Defendants has further clarified in writing to Masters that the subpoena does not seek production

of his client’s “entire legal representation file” or any material subject to the attorney-client

privilege or the work product doctrine. See Ex. “A” (email from Watkins to Masters). Defendants

accept Masters’ representation that the non-privileged materials in his possession are limited to

fourteen pieces of correspondence with Doe’s attorney and a settlement agreement between Doe

and Roe, Mot., at 8 n.2 [Doc. 86], and they limit their request for production to those materials.

                                                    1
       Case 3:18-cv-00138-DPJ-FKB Document 88 Filed 06/03/19 Page 2 of 6



Defendants have not asked Masters to prepare a privilege log, and they do not request the Court to

impose such a requirement.

       The communications and the settlement agreement are not protected by the attorney-client

privilege or the work product doctrine because they were shared with Doe and his attorney, third

parties to whom the privilege would not extend. The attorney client privilege only extends to

“communications made in confidence by a client to his lawyer for the purpose of obtaining legal

advice.” Hodges, Grant & Kaufmann v. United States Gov’t, Dep’t of Treasury, IRS, 768 F.2d 719,

720 (5th Cir. 1985) The work product doctrine exists to “promote the adversary system by

safeguarding the fruits of an attorney's trial preparations from the discovery attempts of an

opponent.” Shields v. Sturm, Ruger & Co., 864 F.2d 379, 382 (5th Cir. 1989). These privileges

cannot be said to protect an attorney’s correspondence with his opponent.

2.     The subpoena does not subject Masters to an undue burden

       Masters also argues the subpoena subjects him to an undue burden because the settlement

agreement contains a confidentiality clause, because Masters and Roe are not parties to this

litigation, because Defendants have not established a “substantial need” for the information sought

in the subpoena (as clarified), and because less obtrusive means exist by which Defendants may

obtain the information. The subpoena does not subject Masters to an undue burden.

       First, there is no practical burden to production. Masters has already indicated there are

only fifteen responsive documents (fourteen communications and one settlement agreement), and

they have already been identified and segregated from the privileged portions of his files.

       Second, Masters’ concerns about the confidentiality of the document and the sensitive

nature of the subject matter can be ameliorated by marking the documents as “Confidential” under

the terms of the soon-to-be-entered Protective Order in this matter. Defendants agree to this

                                                    2
       Case 3:18-cv-00138-DPJ-FKB Document 88 Filed 06/03/19 Page 3 of 6



designation, which will ensure the contents of the Masters documents are protected to the same

extent as other confidential and sensitive documents exchanged by the parties in this matter.

       Third, Masters’ interest in not disclosing the documents because of the confidentiality

provision is outweighed by Defendants need for the documents. The Fifth Circuit recently

recognized that “discovery of confidential settlement agreements is generally available under an

appropriate protective order.” St. Bernard Par. v. Lafarge N. Am., Inc., 914 F.3d 969, 975 (5th Cir.

2019); see also Mendoza v. Old Republic Ins. Co., No. 11-3040, 2017 U.S. Dist. LEXIS 21753, at

*15 (E.D. La. Feb. 15, 2017) (“Merely because the parties might have entered into a confidentiality

provision concerning the settlement does not foreclose discovery.”); Kiln Underwriting, Ltd. v.

Jesuit High Sch. of New Orleans, No. 06-04350, 2008 U.S. Dist. LEXIS 98135, at *20 (E.D. La.

Aug. 27, 2008) (“Although parties have the freedom to contract, courts must carefully police the

circumstances under which legitimate areas of public concern are concealed. Parties should not

be able to buy the silence of witnesses with a settlement agreement when the facts of one

controversy are relevant to another.”) (internal quotations omitted) (emphasis added).

       Under FED. R. CIV. P. 26(b)(1), Defendants are entitled to discover information that is

       relevant to any party’s claim or defense and proportional to the needs of the case,
       considering the importance of the issues at stake in the action, the amount in
       controversy, the parties’ relative access to relevant information, the parties’
       resources, the importance of the discovery in resolving the issues, and whether the
       burden or expense of the proposed discovery outweighs its likely benefit.

The scope of discovery is broad, and a request is relevant under Rule 26 when it seeks information

reasonably calculated to lead to the discovery of admissible evidence. E.g., Crosby v. La. Health

Serv. & Indem. Co., 647 F.3d 258, 262 (5th Cir. 2011). The Court need not consider whether the

subpoenaed documents will ultimately be found admissible, as “[i]nformation within th[e] scope

of discovery need not be admissible in evidence to be discoverable.” FED. R. CIV. P. 26(b)(1); see

                                                     3
       Case 3:18-cv-00138-DPJ-FKB Document 88 Filed 06/03/19 Page 4 of 6



also Cleveland Constr., Inc. v. Whitehouse Hotel Ltd. P’ship, No. 01-2666, 2004 U.S. Dist. LEXIS

3058, at *2 (E.D. La. Feb. 25, 2004) (“Settlement agreements, although inadmissible in evidence

for some purposes, are both discoverable and admissible for other purposes.”).

       These documents are clearly discoverable in light of the undisputed facts surrounding their

creation. Bethany Roe reported Andrew Doe to the University’s Title IX office for an alleged

violation of the University’s policy prohibiting sexual misconduct. She also reported this conduct

to law enforcement, and a Lafayette County grand jury indicted Doe for sexual battery. The

University later conducted a disciplinary hearing on Roe’s sexual misconduct complaint. Doe

attended the hearing, and Roe did not. The University Judicial Council found Doe responsible for

sexual misconduct, and he was ultimately suspended from the University until the Fall 2020

academic semester in April 2017.

       Roe retained Masters in August 2017 to represent her with respect to the same alleged

conduct underlying the University’s disciplinary process and the criminal indictment. In late 2017,

Roe demanded, and Doe agreed to pay, a substantial sum of money to resolve a potential civil

lawsuit based on those same allegations. This agreement was negotiated between Masters,

representing Roe, and Steve Farese, an attorney who also represented Doe with respect to the

criminal charges. The agreement memorializing this settlement apparently includes a non-

disparagement clause preventing Roe from discussing the allegations. Shortly thereafter, the

criminal proceedings against Doe were also dismissed.

       Several months after agreeing to pay Roe a substantial sum of money in exchange for her

agreement not to discuss the allegations, Doe filed this lawsuit. Doe has alleged, among other

things, that the University’s decision to suspend him caused him compensable emotional distress

and that his due process rights were violated because Roe did not testify at the due process hearing.

                                                     4
       Case 3:18-cv-00138-DPJ-FKB Document 88 Filed 06/03/19 Page 5 of 6



        The documents in Masters’ possession are relevant to Doe’s claim for emotional distress

damages because they represent two potential causes of emotional distress completely unrelated

to the University’s alleged acts – Roe’s threatened civil lawsuit and Doe’s pending criminal

charges. The documents are also relevant to Doe’s claims because they could demonstrate that,

several months before filing suit against the University, he sought to buy the silence of the primary

non-party witness in this action. This is particularly relevant to Doe’s procedural due process

claims, which hinge in part on the fact Roe did not participate in the first hearing. The remedy for

such a claim, if Doe prevailed, would be a new hearing with different process. 1 See, e.g., Doe v.

Alger, No. 5:15-CV-00035, 2017 U.S. Dist. LEXIS 62233 (W.D. Va. Apr. 25, 2017); Doe v. Brown

Univ., 210 F. Supp. 3d 310, 313 (D.R.I. 2016); Furey v. Temple Univ., 884 F. Supp. 2d 223, 261

(E.D. Pa. 2012). Defendants are entitled to production of an agreement that could prohibit or

discourage Roe from appearing at and/or participating in any future disciplinary hearing or

influence her testimony in this action or a subsequent disciplinary hearing.

        Masters also argues Defendants could obtain the documents from other sources. If Doe and

his prior counsel have retained copies of these documents, Doe has refused to produce them in

spite of discovery requests designed specifically to obtain them. Defendants intend to take up that

refusal with the Court at an appropriate time. In any event, though, the fact that the documents

might exist in some other location does not preclude Defendants from using a Rule 45 subpoena

to obtain relevant, non-privileged documents from third parties. Masters might have more or

different documents than are in Plaintiff’s possession, and neither Defendants nor Plaintiff can

make that determination without first knowing what documents Masters actually possesses. The


1
  Doe cannot recover damages on his Fourteenth Amendment claims because of the State’s Eleventh Amendment
immunity and the previously-dismissed Individual Defendants’ qualified immunity. See Order on Motion to
Dismiss, at 4, 25. [Doc. 60].
                                                         5
       Case 3:18-cv-00138-DPJ-FKB Document 88 Filed 06/03/19 Page 6 of 6



requested documents are discoverable, their production is not overly burdensome, and Defendants

are entitled to obtain them.

       FOR THESE REASONS, Defendants respectfully request the Court to deny Masters’

Motion to Quash and order production of the non-privileged responsive documents identified in

his Motion. Defendants request such other relief as the Court deems appropriate under the

circumstances.

       This, the 3d day of June, 2019.

                                           Respectfully submitted,

                                           STATE OF MISSISSIPPI; THE UNIVERSITY OF
                                           MISSISSIPPI; STATE INSTITUTIONS OF HIGHER
                                           LEARNING (“IHL”); THE BOARD OF TRUSTEES
                                           OF STATE INSTITUTIONS OF HIGHER LEARNING;
                                           C.D. SMITH, JR.; SHANE HOOPER; TOM DUFF; DR.
                                           FORD DYE; ANN H. LAMAR; DR. ALFRED E.
                                           MCNAIR, JR.; CHIP MORGAN; HAL PARKER;
                                           ALAN W. PERRY; CHRISTY PICKERING; DR. DOUG
                                           ROUSE; DR. J. WALT STARR; GLENN F. BOYCE;
                                           JEFFREY S. VITTER

                                           /s/ Paul B. Watkins, Jr.
                                           J. CAL MAYO, JR. (MB NO. 8492)
                                           PAUL B. WATKINS, JR. (MB NO. 102348)
                                           J. ANDREW MAULDIN (MB NO. 104227)
                                           ATTORNEYS FOR DEFENDANTS

OF COUNSEL:

MAYO MALLETTE PLLC
5 University Office Park
2094 Old Taylor Road
Post Office Box 1456
Oxford, Mississippi 38655
Tel: (662) 236-0055
Fax: (662) 236-0035
cmayo@mayomallette.com
pwatkins@mayomallette.com
dmauldin@mayomallette.com

                                                  6
